                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DISTRICT


DWIGHT D. LANEY, SR.,                           )
                                                )
           Plaintiff,                           )
                                                )
      v.                                        )          No. 4:18-CV-2000-RWS
                                                )
ABRAZO ARROWHEAD CAMPUS,                        )
                                                )
           Defendant.                           )

                              MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff Dwight D. Laney, Sr.’s application to proceed

in the district court without prepaying fees or costs. Having reviewed plaintiff’s financial

information, the Court will grant the motion. In addition, the Court will allow plaintiff the

opportunity to submit an amended complaint.

                                            The Complaint

       Plaintiff brings this action against his former employer, defendant Abrazo Arrowhead

Campus, for employment discrimination based on race and color under Title VII of the Civil

Rights Act of 1964, and based on age under the Age Discrimination in Employment Act of 1967.

For his complaint, plaintiff has filled out the Court’s form employment discrimination complaint.

He has left blank, however, paragraph 12 on the Court form asking him to:

       State here, as briefly and clearly as possible, the essential facts of your claim.
       Describe specifically the conduct that you believe is discriminatory and describe
       how each defendant is involved in the conduct. Take time to organize your
       statement; you may use numbered paragraphs if you find it helpful. It is not
       necessary to make legal arguments, or to cite cases or statutes.

       The Court cannot conduct an initial review of plaintiff’s employment discrimination

complaint under 28 U.S.C. § 1915(e) without any statement of plaintiff’s claim. Under the
federal rules, a complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Plaintiff’s complaint does not state any

statement of his claim showing that he is entitled to relief.

        Because plaintiff is proceeding pro se, the Court will allow him to file an amended

complaint.    The Court notes for plaintiff that the amended complaint replaces the original

complaint, and so it must include all claims plaintiff wishes to bring. E.g., In re Wireless Tele.

Fed. Cost Recovery Fees Litig., 396 F.3d 922, 928 (8th Cir. 2005). The Court will order the

Clerk to provide plaintiff with another blank form employment discrimination complaint.

Plaintiff shall, at paragraph 12, state the essential facts upon which he bases his claim against his

former employer.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s application to proceed in district court

without prepaying fees or costs is GRANTED. [ECF No. 2]

        IT IS FURTHER ORDERED that, within twenty-one (21) days of the date of this

memorandum and order, plaintiff shall submit an amended complaint in accordance with the

instructions set forth herein.

        IT IS FURTHER ORDERED that the Clerk of Court shall mail to plaintiff a blank

employment discrimination complaint. Plaintiff may request additional forms as needed.

        If plaintiff fails to timely comply with this memorandum and order, the Court will

dismiss this action without prejudice and without further notice.

        Dated this 29th day of November, 2018.



                                                   RODNEY W. SIPPEL
                                                   UNITED STATES DISTRICT JUDGE

                                                 -2-
